Smith, C. J.,
delivered the opinion of the court.
The plaintiff instituted this suit in the court below for the recovery of actual and punitive damages for an alleged delay in the transmission and delivery of an interstate telegram. One of the appellant’s special pleas alleged in substance that the message was an unrepeated interstate message, and that the blank upon which it was written when delivered to the company for transmission contained a stipulation, approved by the Interstate Commerce Commission, limiting the company’s liability for mistakes and delays in the transmission of such a message to the price paid for sending it. A demurrer to this plea was sustained.
The evidence does not disclose that the negligence complained of was either authorized or i*atified by the appellant. The court below granted the appellee an instruction by Avhich the. jury Avere permitted to award him punitive damages, and refused an instruction requested by the appellant eliminating such damage from the jury’s consideration. This case is controlled by the case of Western Union Tel. Co. v. Norman, 831 So. 465; consequently the court below erred in sustaining the demurrer to the appellant’s special plea and in permitting the appellee to recover punitive damages.

Reversed and remanded.